Judgment unanimously affirmed. Memorandum: We reject the contention that defendant’s absence from a Sandoval and Ventimiglia conference warrants reversal. Subsequent proceedings held in open court in defendant’s presence constituted a de novo Sandoval and Ventimiglia hearing (see, People v Vargas, 201 AD2d 963, lv denied 83 NY2d 859; People v Russell, 191 AD2d 1001, lv denied 81 NY2d 1019; People v Berger, 188 AD2d 1073, 1074, lv denied 81 NY2d 881). (Resubmission of Appeal from Judgment of Onondaga County Court, Mulroy, J. — Scheme to Defraud, 1st Degree.) Present — Green, J. P., Lawton, Fallon, Doerr and Davis, JJ.